                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 LUC BURBON                                    No. 1:21-CV-01054-MKB-RLM
 AND ON BEHALF OF ALL OTHER
 PERSONS SIMILARLY SITUATED,                   Chief Judge Margo K. Brodie

                          Plaintiff,           Magistrate Judge Roanne L. Mann

              v.
                              DEFENDANT’S ANSWER TO
 FACTORY DIRECT CRAFT SUPPLY, PLAINTIFF’S COMPLAINT
 INC.,

                          Defendant.



         Defendant Factory Direct Craft Supply, Inc. (“Defendant” or “Factory Direct”)

hereby answers the Complaint (“Complaint”) of Luc Burbon (“Plaintiff”).                Unless

Defendant admits or otherwise responds to any specific allegation, Defendant denies the

allegations in the Complaint, including any allegations contained in headings or the prayer

for relief. Defendant answers further as follows:

                                        INTRODUCTION

         1.        Defendant denies the allegations asserted in Paragraph 1 of the

Complaint.

         2.        Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 2 of the Complaint and on that basis denies the

same.




70043529v1
         3.    Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 2 of the Complaint and on that basis denies the

same.

         4.    Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 2 of the Complaint and on that basis denies the

same.

         5.    Paragraph 5 of the Complaint asserts legal conclusions to which no answer

is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 5 of the Complaint.

         6.    Paragraph 6 of the Complaint asserts legal conclusions to which no answer

is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 6 of the Complaint.

         7.    Defendant denies the allegations asserted in Paragraph 7 of the Complaint.

         8.    Defendant denies the allegations asserted in Paragraph 8 of the Complaint.

         9.    Defendant denies the allegations asserted in Paragraph 9 of the Complaint.

                              JURISDICTION AND VENUE

         10.   Paragraph 10 of the Complaint asserts legal conclusions to which no

answer is required.

         11.   Paragraph 11 of the Complaint asserts legal conclusions to which no

answer is required. 12.     Paragraph 12 of the Complaint asserts legal conclusions to

which no answer is required. To the extent an answer is required, Defendant denies each

and every allegation asserted in Paragraph 12 of the Complaint.




                                             2
70043529v1
         13.   Paragraph 13 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 13 of the Complaint.

         14.   Paragraph 14 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 14 of the Complaint.

         15.   Paragraph 15 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 15 of the Complaint.

                                        PARTIES

         16.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 16 of the Complaint and on that basis denies the

same.

         17.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 17 of the Complaint and on that basis denies the

same.

         18.   Defendant denies the allegations in Paragraph 18 of the Complaint except

to admit that it is an Ohio corporation with an address alleged and that it operates a

website.

         19.   Defendant denies the allegations asserted in Paragraph 19 of the

Complaint. Defendant further states that its website speaks for itself, and denies any

allegations inconsistent therewith.




                                            3
70043529v1
         20.   Paragraph 20 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and

every allegation asserted in Paragraph 20 of the Complaint.

                                  NATURE OF ACTION

         21.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 21 of the Complaint and on that basis denies the

same.

         22.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 22 of the Complaint and on that basis denies the

same.

         23.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 23 of the Complaint and on that basis denies the

same.

         24.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 24 of the Complaint and on that basis denies the

same.

         25.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 25 of the Complaint and on that basis denies the

same except to admit that WCAG guidelines exist.

         26.   Defendant lacks knowledge or information sufficient to form a belief about

 the allegations asserted in Paragraph 26 of the Complaint and on that basis denies the

 same.




                                            4
70043529v1
                                STATEMENT OF FACTS

                     DEFENDANT’S BARRIERS ON ITS WEBSITE

         27.   Defendant denies the allegations asserted in Paragraph 27 of the Complaint

except to admit that it operates the website. Defendant further states that its website

speaks for itself, and denies any allegations inconsistent therewith.

         28.   Defendant denies the allegations asserted in Paragraph 28.

         29.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 29 of the Complaint and on that basis denies the

same..

         30.   Defendant denies the allegations asserted in Paragraph 30 of the

Complaint.

         31.   Defendant denies the allegations asserted in Paragraph 31 of the

Complaint.

         32.   Defendant denies the allegations asserted in Paragraph 32 of the

Complaint.

         33.   Defendant denies the allegations asserted in Paragraph 33 of the

Complaint.

               DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE

         34.   Defendant denies the allegations asserted in Paragraph 34 of the

Complaint.

         35.   Defendant denies the allegations asserted in Paragraph 35 of the

Complaint.




                                            5
70043529v1
         36.   Defendant denies the allegations asserted in Paragraph 36 of the

Complaint.

         37.   Defendant denies the allegations asserted in Paragraph 37 of the

Complaint.

         38.   Defendant denies the allegations asserted in Paragraph 38 of the

Complaint.

         39.   Defendant denies the allegations asserted in Paragraph 39 of the

Complaint.

         40.   Paragraph 40 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations

except to admit that Plaintiff has selectively quoted the statute.

         41.   Defendant denies the allegations in Paragraph 41 of the Complaint.

         42.   Defendant denies the allegations asserted in Paragraph 42 of the

Complaint.

         43.   Defendant denies the allegations asserted in Paragraph 43.

         44.   Defendant denies the allegations asserted in Paragraph 44 of the

Complaint.

         45.   Defendant denies the allegations asserted in Paragraph 45 of the

Complaint.

         46.   Defendant denies the allegations asserted in Paragraph 46 of the

Complaint.




                                             6
70043529v1
                          CLASS ACTION ALLEGATIONS

         47.   Paragraph 47 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 47 of the Complaint.

         48.   Paragraph 48 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 48 of the Complaint.

         49.   Paragraph 49 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 49 of the Complaint.

         50.   Paragraph 50 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 50 of the Complaint.

         51.   Paragraph 51 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 51 of the Complaint.

         52.   Paragraph 52 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 52 of the Complaint.

         53.   Paragraph 53 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 53 of the Complaint.




                                           7
70043529v1
         54.   Defendant denies the allegations asserted in Paragraph 54 of the

Complaint.

                           FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

         55.   Defendant repeats and re-alleges each of the above paragraphs as if set

forth at length herein.

         56.   Paragraph 56 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations

except to admit that Plaintiff has selectively quoted the statute.

         57.   Paragraph 57 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 57 of the Complaint.

         58.   Paragraph 58 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant states that the statute

speaks for itself and denies any allegation inconsistent therewith.

         59.   Paragraph 59 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant states that the statute

speaks for itself and denies any allegation inconsistent therewith..

         60.   Paragraph 60 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations

except to admit that Plaintiff has selectively quoted the statute.

         61.   Paragraph 61 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 61 of the Complaint.

                                             8
70043529v1
         62.   Paragraph 62 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 62 of the Complaint.

                             SECOND CAUSE OF ACTION
                             VIOLATIONS OF THE NYSHRL

         63.   Defendant repeats and re-alleges each of the above paragraphs as if set

forth at length herein.

         64.   Paragraph 64 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the

allegations except to admit that Plaintiff has selectively quoted the statute. 65.

         Paragraph 65 of the Complaint asserts legal conclusions to which no answer is

required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 65 of the Complaint.

         66.   Paragraph 66 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and

every allegation asserted in Paragraph 66 of the Complaint.

         67.   Paragraph 67 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and

every allegation asserted in Paragraph 67 of the Complaint.

         68.   Paragraph 68 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the

allegations except to admit that Plaintiff has selectively quoted the statute..




                                              9
70043529v1
         69.   Paragraph 69 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations

except to admit that Plaintiff has selectively quoted the statute..

         70.   Defendant lacks knowledge or information sufficient to form a belief about

the allegations asserted in Paragraph 70 of the Complaint and on that basis denies the

same except to admit that WCAG guidelines exist..

         71.   Paragraph 71 of the Complaint and its subparagraphs assert legal

conclusions to which no answer is required. To the extent an answer is required,

Defendant denies each and every allegation asserted in Paragraph 71 of the Complaint.

         72.   Defendant denies the allegations asserted in Paragraph 72 of the

Complaint.

         73.   Paragraph 73 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and

every allegation asserted in Paragraph 73 of the Complaint.

         74.   Paragraph 74 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and

every allegation asserted in Paragraph 74 of the Complaint.

         75.   Paragraph 75 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and

every allegation asserted in Paragraph 75 of the Complaint.

         76.   Paragraph 76 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 76 of the Complaint.



                                             10
70043529v1
         77.   Paragraph 77 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 77 of the Complaint.

                               THIRD CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL

         78.   Defendant repeats and re-alleges each of the above paragraphs as if set

forth at length herein.

         79.   Paragraph 79 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations

except to admit that Plaintiff has selectively quoted the provision..

         80.   Paragraph 80 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 80 of the Complaint.

         81.   Paragraph 81 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 81 of the Complaint.

         82.   Paragraph 82 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 82 of the Complaint.

         83.   Paragraph 83 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations

except to admit that Plaintiff has selectively quoted the provision..




                                             11
70043529v1
         84.   Paragraph 84 and its subparagraphs of the Complaint assert legal

conclusions to which no answer is required. To the extent an answer is required,

Defendant denies each and every allegation asserted in Paragraph 84 of the Complaint.

         85.   Defendant denies the allegations asserted in Paragraph 85 of the

Complaint.

         86.   Paragraph 86 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 86 of the Complaint.

         87.   Paragraph 87 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 87 of the Complaint.

         88.   Paragraph 88 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 88 of the Complaint.

         89.   Paragraph 89 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 89 of the Complaint.

         90.   Paragraph 90 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 90 of the Complaint.




                                          12
70043529v1
                              FOURTH CAUSE OF ACTION
                                DELARATORY RELIEF

         91.   Defendant repeats and re-alleges each of the above paragraphs as if set

forth at length herein.

         92.   Paragraph 92 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 92 of the Complaint.

         93.   Paragraph 93 of the Complaint asserts legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies each and every

allegation asserted in Paragraph 93 of the Complaint.

                                       DEFENSES

         Defendant makes the following allegations as defenses without admitting that it

bears the burden of persuasion or presentation of evidence on each or any of these

matters.

                             FIRST AFFIRMATIVE DEFENSE

         1.    The Complaint, in whole or in part, fails to state a claim upon which relief

can be granted.

                           SECOND AFFIRMATIVE DEFENSE

         2.    Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, because they are moot.

                            THIRD AFFIRMATIVE DEFENSE

         3.    At no time material hereto did Defendant act in a willful, wanton,

reckless, and or malicious manner or with reckless disregard of the applicable laws.

                                            13
70043529v1
                           FOURTH AFFIRMATIVE DEFENSE

          4.   Plaintiff is not entitled to any of the relief requested in the Complaint

and Defendant acted in good faith at all times.

                             FIFTH AFFIRMATIVE DEFENSE

          5.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, by the doctrines of laches, delay, waiver, estoppel, acquiescence, and/or excuse.

                             SIXTH AFFIRMATIVE DEFENSE

          6.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, by the doctrine of unclean hands, estoppel, accord and satisfaction, offset and/or

setoff.

                          SEVENTH AFFIRMATIVE DEFENSE

          7.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, because the claimed violations are de minimis, and non-actionable as they do not

materially impair Plaintiff’s use of an area for an intended purpose.

                            EIGHTH AFFIRMATIVE DEFENSE

          8.   Any act(s) and/or omission(s) which may be found to be in violation of the

rights afforded by the applicable law(s) asserted herein were not willful, but occurred in

good faith and were based upon reasonable factors.




                                             14
70043529v1
                              NINTH AFFIRMATIVE DEFENSE

         9.    The imposition of punitive damages in this matter would violate Defendant’s

right to due process of law in violation of the Fifth and Fourteenth Amendments of the

United States Constitution.

                             TENTH AFFIRMATIVE DEFENSE

         10.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, because the modifications Plaintiff seeks are not “alterations” within the meaning

of the ADA, nor do they trigger an “alteration” legal standard, for reasons including, but

not limited to, the disproportionate cost of the modifications sought.

                          ELEVENTH AFFIRMATIVE DEFENSE

         11.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole in

part, because any alterations made by Defendant are sufficient in that they satisfy the

“maximum extent feasible” standard within the meaning of 42 U.S.C. § 12183(a)(1).

                           TWELFTH AFFIRMATIVE DEFENSE

         12.   Plaintiff’s claims, and the claims of each putative member of the purported class

defined in the Complaint as other persons similarly situated, are barred in whole or in part,

because the modifications Plaintiff seeks would cause an undue burden or hardship upon

Defendant.




                                              15
70043529v1
                          THIRTEENTH AFFIRMATIVE DEFENSE

         13.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, by the failure to mitigate damages, if any.

                        FOURTEENTH AFFIRMATIVE DEFENSE

         14.   Defendant has made a good faith effort to comply with the ADA, NYSHRL,

New York State Civil Rights Law, NYCHRL, New York Executive Law, and the

Administrative Code of the City of New York, and all other applicable New York State and

city laws.

                          FIFTEENTH AFFIRMATIVE DEFENSE

         15.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, in whole or

in part, by the applicable statute of limitations including the New York Executive Law §

297(5) and the New York City Administrative Code Chapter 5 § 8-502.

                          SIXTEENTH AFFIRMATIVE DEFENSE

         16.   Plaintiff’s claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, because

Plaintiff has filed numerous ADA lawsuits and should be declared a “vexatious litigant”

who must seek leave of court before filing additional lawsuits.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

         17.   Plaintiff is not entitled to damages or attorney’s fees because Plaintiff acted

in bad faith by failing to give Defendant notice of alleged violations prior to filing lawsuit,




                                              16
70043529v1
when alleged violations could have been handled in a cost-efficient manner, in a

transparent attempt to extract a settlement.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

         18.   Plaintiff’s claims, and claims of each putative member of the purported class

defined in the Complaint as other persons similarly situated, are barred, in whole or in

part, because, with respect to any particular element of the Defendant’s website that

departs from accessibility guidelines, the Defendant has provided “equivalent facilitation”

in the form of alternative access, designs and technologies that provide substantially

equivalent or greater usability and access.

                         NINETEENTH AFFIRMATIVE DEFENSE

         19.   Plaintiff lacks standing to pursue this matter because Plaintiff does not plan

to return to the Defendant’s website and/or did not plan to purchase or shop on

Defendant’s website, thus Plaintiff suffers no injury that can be redressed by a favorable

decision.

                          TWENTIETH AFFIRMATIVE DEFENSE

         20.   Plaintiff's claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred, as Plaintiff is

not an adequate representative of the proposed class, and there are no others similarly

situated as Plaintiff.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

         21.   Plaintiff's claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are moot, as Defendant




                                               17
70043529v1
has offered other reasonable accommodations and have made modifications to their

website.

                          TWENTY-SECOND AFFIRMATIVE DEFENSE

         22.   Plaintiff's claims, and the claims of each putative member of the purported

class defined in the Complaint as other persons similarly situated, are barred as

Defendant’s business is strictly web based and has no connection to an actual physical

place in which a purported consumer may visit.

                                ADDITIONAL DEFENSES

         23.   Defendant reserves the right to raise any additional defenses as may be

found to be merited during the course of discovery in, or trial of, this action, including

without limitation any equitable defenses.

         WHEREFORE, having fully answered, Defendant Factory Direct Craft Supply,

Inc. respectfully requests that the Court:

    1) Dismiss the claims alleged in Plaintiff’s Complaint with prejudice;

    2) Award Defendant its attorneys’ fees and costs; and

    3) Award Defendant any further relief as the Court deems appropriate.




                                             Respectfully submitted,

                                             /s/ Daniel H. Bryan
                                             Daniel H. Bryan
                                             TAFT STETTINIUS & HOLLISTER LLP
                                             200 Public Square, Ste 3500
                                             Cleveland, OH 44114
                                             Phone: (216) 241-2838
                                             Fax: (216)241-3707
                                             dbryan@taftlaw.com

                                               18
70043529v1
                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2021, the foregoing Answer was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.



                                             /s/ Daniel H. Bryan
                                             Daniel H. Bryan




                                               19
70043529v1
